Title: To Alexander Hamilton from Caleb Swan, 5 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia January 5th 1800.
          
          In your letter of the 5th December ulto. it is mentioned that you “have directed Major Craig to take charge as paymaster of the Forts Fayette Franklin Le Beouf and Presq’ isle, or such of them as may have garrisons &c.” of this I informed him when I sent him the forms   to be observed in making the payments, but he writes  to me that he has not been so directed, and supposes the letter has miscarried.
          He has desired me to ask you whether the usual Compensation of 16 dollars per Month will be allowed to him for doing the duty.
          I am very respectfully Sir Your most obt Servt
          
            C: Swan PM Genl.
          
          General Hamilton N: York
        